Title: To James Madison from William Jones, [ca. 26 August] 1813
From: Jones, William
To: Madison, James


[ca. 26 August 1813]
Extract from a letter from Fort George U. C. Augt. 17. 1813
By a despatch last night at Taptoo we learn that the enemys fleet had come to Just off the Creek (12 mile Creek) handed his Sails & was preparing to land, when Com. Chauncy’s fleet appeared in Sight & was, when the express left, in chase of the Enemy. Unfortunately the weather is this day very boisterous & therefore the Comre. will not keep the lake if he can make a harbor.
The above is from a private letter of Genl. Williams to the War Depmt and is the latest we have. Being in the narrow part of the Lake I still hope he will be able to get along side the enemy and cannot repress my expectations of a favorable result.
The enclosed letter from Gen Lewis I recd yesterday. The 44 Gun Ship you will perceive has been transformd into three Brigs to be built which if the present enterprize is not decisive we must meet with an equal or superior force for which purpose I have taken some preparatory steps.
W J
